1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      EVA RUIZ-CAMACHO,
7
                           Plaintiff,
8                                                       2:16-cv-02374-RFB-VCF
      vs.                                               ORDER
9     COSTCO WHOLESALE CORPORATION, et
      al.,
10
                           Defendants.
11

12
            Before the court is Defendant Costco Wholesale Corporation’s Motion for Settlement Conference
13
     (ECF No. 61).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a hearing on Defendant Costco Wholesale Corporation’s Motion
16
     for Settlement Conference (ECF No. 61) is scheduled for 11:00 AM, January 10, 2019, in Courtroom 3D.
17

18
            DATED this 4th day of January, 2019.
19
                                                              _________________________
20
                                                              CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
